Citation Nr: 0802314	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel








INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona. 

The veteran's original claim of entitlement to service 
connection for hepatitis C was received on November 10, 2003.  
In May 2004, the RO denied entitlement to service connection 
for hepatitis C.  The veteran resubmitted his claim in May 
2004.  In January 2005, the RO held that service connection 
was warranted for hepatitis,  effective the original date of 
claim, November 10, 2003.  An initial noncompensable 
disability evaluation was assigned.  The RO revisited the 
matter in December 2006, and held that the veteran's 
hepatitis C warranted an initial disability rating of 
20 percent. 



FINDING OF FACT

The veteran's hepatitis C has not been productive of 
hepatomegaly, incapacitating episodes, or weight loss of 10 
to 20 percent of the veteran's baseline weight.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for hepatitis C have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.112, 4.114, 
Diagnostic Code 7354 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2004, August 2004, and March 2006 
letters, with respect to the initial claim of entitlement to 
service connection and the subsequent claim of entitlement to 
an increased disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2004, August 2004, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in February 2004 and August 
2004, prior to the adjudication of matters of entitlement to 
service connection for hepatitis C in May 2004 and January 
2005, respectively.  A March 2006 VCAA letter was issued with 
respect to the downstream issue of entitlement to an 
increased disability rating.  The record also contains a 
December 2006 supplemental statement of the case (SSOC) 
following the March 2006 letter.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by February 2004, August 2004, and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
November 2004.  

Based on the foregoing, VA satisfied its duties to the 
veteran.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service-connected hepatitis C disability has 
been an initial disability rating of 20 percent pursuant to 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Under Diagnostic Code 7354 (for hepatitis C), a 20 percent 
rating is assigned for daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly) requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.

A 40 percent is assigned when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 100 percent rating is assigned when there is near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

Note (1):  Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under diagnostic code for 
sequelae.  (See 38 C.F.R § 4.14).

Note (2):  For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112.

Upon review of the medical evidence of record, the Board 
finds that the veteran's disability more closely approximates 
the rating criteria for a 20 percent rating than a 40 percent 
rating under Diagnostic Code 7354.  Specifically, the Board 
finds that the veteran's hepatitis C has not been productive 
of weight loss, hepatomegaly, or incapacitating episodes.

The record lacks any evidence of minor or substantial weight 
loss.  Although the veteran has experienced minor 
fluctuations in his weight, he has ultimately gained weight 
throughout the pendency of this appeal.  Body mass indexes 
(BMIs) were 20.8 in April 2003, 20.7 in October 2003, 21.1 in 
November 2003, 20.7 in April 2004, 20.9 in February 2006, 
21.8 in March 2006, 23.1 in June 2007, and 22 in July 2007.  
His weight has been recorded at 152 pounds in April 2004, 149 
pounds in November 2005, 156 pounds in March 2006, and 161.7 
pounds in July 2007.  In November 2005, it was indicated that 
the veteran had lost five pounds in the past four weeks due 
to his depression medication; his selective serotonin 
reuptake inhibitor (SSRI) had resulted in a decreased 
appetite.  

The medical evidence of record is also absent any indication 
of hepatomegaly or incapacitating episodes.  In November 
2004, the veteran was afforded a VA examination.  He reported 
that since his return form Vietnam he intermittently appeared 
jaundiced, with a yellow discoloration of the eyes and 
orange-tinged urine.  He also experienced flu-like symptoms 
of fatigue, joint aches, nausea, and sweats.  His flu-like 
episodes occurred every two to three months and lasted for 
two to three days at a time.  During these episodes, he is 
unable to work; his appetite is poor and he stays home in 
bed.  The examiner indicated that the veteran had not 
experienced any significant weight loss.  His treating 
physical has not requested any liver biopsies or considered 
treatment with Interferon.  Upon review of the medical 
records, the VA examiner was unable to find any documentation 
of complaints of jaundice or flu-like symptoms.  He also 
indicated that multiple liver function tests, performed over 
the years, had failed to demonstrate any elevation in the 
veteran's bilirubin.  The veteran described symptoms of 
arthralgia; however, he denied any swelling or warmth of the 
joints.  He denied any upper quadrant pain, but reported some 
mid-abdominal pain and it was noted that he had undergone an 
exploratory laparotomy of the abdomen due to a non-service-
connected wound.  The veteran was not receiving any 
medication for his hepatitis C.  

An October 2005 gastroenterology consult demonstrates 
complaints of daily fatigue, right upper quadrant pain, 
depression, arthralgias, and myalgias.  Upon examination, 
there were no obvious hepatic echogenic masses nor biliary 
ductal dilatation or gallstones.  In February 2006, he 
presented with complaints of generalized arthralgias related 
to hepatitis C disability.  In June 2007, the abdomen was 
soft and there was tenderness in the right upper quadrant.  
Laboratory tests revealed a mild liver function test 
elevation; however, alpha-fetoproteins and other tests were 
within normal limits.  

In conclusion, the weight of the credible evidence 
demonstrates that the veteran's hepatitis C warrants no more 
than the assigned 20 percent rating at any time during the 
course of the appeal.  The medical evidence of record does 
not demonstrate weight loss, hepatomegaly, or incapacitating 
episodes.  As the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the-
doubt" rule does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. at 50.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the veteran's hepatitis C has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment beyond that contemplated by the rating schedule.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating for the disability on appeal pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 20 
percent for hepatitis C is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


